Exhibit 17.2 May 7th, 2010 Richard Granville Chairman and CEO Cinnabar Ventures, Inc. 17595 S. Tamiami Trail Fort Myers, FL 33908 Rich, Due to family obligations I am no longer able to fulfill the responsibilities of my position as President and COO of the company. As such, I hereby tender my resignation from this position with immediate effect. Unfortunately, I will also have to tender my resignation as a member of the Board of Directors as well. I wish the company well. Regards, /s/ Richard A. Lisa Richard A. Lisa
